DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on 11/19/2019. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10, 524, 292 B2 Wu). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, 11, and 17 of instant application have broaden claim 1 of  Wu by eliminating at least the following limitations:
receiving, by a base station, a signal sent by user equipment (UE); 
selecting, by the base station, a shift serial number V, wherein the V belongs to a range of 
    PNG
    media_image1.png
    27
    195
    media_image1.png
    Greyscale

wherein, u is a root of a random access ZC sequence, d - u-, u-1 is a minimum non-access ZC sequence; and 
wherein the method further comprises: 
obtaining, by the base station, the random access ZC sequence according to the Cv; and 
detecting, by the base station, the signal using the random access ZC sequence;
and eliminating the doffset from the following equation

    PNG
    media_image2.png
    41
    281
    media_image2.png
    Greyscale

Claims 2, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2of U.S. Patent No. US 10, 524, 292 B2 (hereafter Wu). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 12, and 18 of instant application are identical in scope with claim 2 of Wu.
Claims 3, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10, 524, 292 B2 (hereafter Wu). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 13, and 19 of instant application are identical in scope with claim 9 of Wu.
Claims 4-6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10, 524, 292 B2 (hereafter Wu). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-6 and 14 of instant application are identical in scope with claim 3 of Wu.
Claims 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10, 524, 292 B2 (hereafter Wu). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 16 of instant application are identical in scope with claim 11 of Wu.
Claims 1, 8, 9, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10, 499, 437 B2 (hereafter Zhao). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, 11, and 17 of instant application have broaden claim 1 of  Zhao by eliminating at least the following limitation:
Transmitting the random access sequence; 
and eliminating the doffset from the following equation

    PNG
    media_image2.png
    41
    281
    media_image2.png
    Greyscale

Claims 2, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10, 499, 437 B2 (hereafter Zhao). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 12, and 18 of instant application are identical in scope with claim 2 of Zhao.
Claims 3, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10, 499, 437 B2 (hereafter Zhao). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 13, and 19 of instant application are identical in scope with claim 3 of Zhao.
Claims 4-6, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-6 of U.S. Patent No. US 10, 499, 437 B2 (hereafter Zhao). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-6, and 14 of instant application are identical in scope with claim 4 of Zhao.
Claims 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10, 499, 437 B2 (hereafter Zhao). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-6 and 14 of instant application are identical in scope with claim 7 of Zhao.






Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ETSI TS 136 211 V10.5.0 (2012-07) - hereafter D1 in view of 3GPP TSG-RAN WG4 Meeting #76 source Alcatel Lucent- hereafter D2.
For claims 1, 11, and 17 D1 teaches a method for generating a random access sequence in a communication system, comprising: 
obtaining, by a communication apparatus, a cyclic shift value Cv according to a shift sequence 5number v, wherein 
    PNG
    media_image3.png
    28
    616
    media_image3.png
    Greyscale
 
wherein v is an integer, Ncs is a quantity of cyclic shifts for a user equipment, 
wherein 
    PNG
    media_image4.png
    29
    36
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    24
    29
    media_image5.png
    Greyscale
 satisfy formulas (4) and (5), respectively, or 
    PNG
    media_image4.png
    29
    36
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    24
    29
    media_image5.png
    Greyscale
   satisfy formulas (12) and (13), respectively, or 
    PNG
    media_image4.png
    29
    36
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    24
    29
    media_image5.png
    Greyscale
 satisfy formulas (28) and (29), respectively, wherein 

    PNG
    media_image6.png
    439
    653
    media_image6.png
    Greyscale

and wherein 
20Nzc is a length of the random access sequence, a root of the random access sequence is u, 
    PNG
    media_image7.png
    62
    755
    media_image7.png
    Greyscale
 (pu) mod Nzc = 1; and 
generating, by the communication apparatus, the random access sequence according to the cyclic shift value Cv (see pages 46-47 “preamble sequence generation,
wherein the cyclic shift is given by 

    PNG
    media_image8.png
    81
    524
    media_image8.png
    Greyscale

wherein for Ncs ≤ du < Nzc, the parameters are given by

    PNG
    media_image9.png
    99
    262
    media_image9.png
    Greyscale

and for Nzc/3 ≤ du < (Nzc-Ncs)/2 the parameters are given by

    PNG
    media_image10.png
    99
    276
    media_image10.png
    Greyscale

Wherein the variable du is the cyclic shift corresponding to a Doppler shift of magnitude 1/Tseq and is given by 

    PNG
    media_image11.png
    54
    185
    media_image11.png
    Greyscale

Wherein p is the smallest non-negative integers that fulfils (pu) mode Nzc =1.
D1 does not explicitly teach 

    PNG
    media_image12.png
    133
    289
    media_image12.png
    Greyscale

 although it is obvious to a person of ordinary skill in the art that above parameters are based on design choice, when D1 teaches

    PNG
    media_image13.png
    81
    220
    media_image13.png
    Greyscale

D1 chooses -2du instead of 4du. 
The design choice also is practiced by D2.
D2 teaches in page 5 the page after the Fig. 3.

    PNG
    media_image14.png
    125
    329
    media_image14.png
    Greyscale

For 

    PNG
    media_image15.png
    25
    202
    media_image15.png
    Greyscale

Here, D2 chooses -4du instead of 4du. 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings D2 in the preamble sequence generation of D1 in order generate various random sequence by varying du (see D2: page 5 and Fig. 3 “cyclic shift assignment for current restricted set when Nzc/3<=du<= (Nzc-Ncs)/2).

For claims 2, 12, and 18 D1 in view of D2 teaches the method, wherein

    PNG
    media_image16.png
    230
    612
    media_image16.png
    Greyscale

(The above expression can be derived based on the reasons discussed for claim 1). 

For claims 3, 13, and 19 D1 in view of D2 teaches the method, wherein the generating the random access sequence according to the cyclic shift value Cv, comprising:
Generating, by the communication apparatus, the random access sequence 
    PNG
    media_image17.png
    27
    58
    media_image17.png
    Greyscale
 according to the cyclic shift value Cv meeting formula (36):

    PNG
    media_image18.png
    25
    419
    media_image18.png
    Greyscale

(see D2: 2 PRACH preambles for low speed cells the random access preambles are created from the root Zadoff-Chu sequence by the cyclic shifts 
    PNG
    media_image19.png
    29
    211
    media_image19.png
    Greyscale
 )
Wherein the root of the random access sequence u satisfies 

    PNG
    media_image20.png
    46
    450
    media_image20.png
    Greyscale

(see D2: 2 PRACH preambles for low speed cells the uth root Zadoff-Chu for PRACH is defined as  
    PNG
    media_image21.png
    42
    247
    media_image21.png
    Greyscale
 ).

For claims 4 and 14 D1 in view of D2 teaches the method, wherein a range of the shift sequence number v is from 0
    PNG
    media_image22.png
    453
    768
    media_image22.png
    Greyscale
  

    PNG
    media_image23.png
    404
    703
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    61
    628
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    374
    630
    media_image25.png
    Greyscale

(The above expression can be derived based on the reasons discussed for claim 1). 

For claims 5, 15, and 20 D1 in view of D2 teaches the method, wherein 
    PNG
    media_image26.png
    34
    159
    media_image26.png
    Greyscale

(The above expression can be derived based on the reasons discussed for claim 1). 

For claim 6 D1 in view of D2 teaches the method according to claim 4, before the obtaining, by the communication apparatus, the cyclic shift value Cv, further comprises: 
transmitting, by the communication apparatus, indication information which indicates the range of the shift sequence number v (see D1: 5.7.2 Cv for unrestricted and restricted ranges”).

For claim 7 D1 in view of D2 teaches the according to claim 4, before the obtaining, by the communication apparatus, the cyclic shift value Cv, further comprises: 
receiving, by the communication apparatus, indication information which indicates the range of the shift sequence number v (see D1: 5.7.2 Cv for unrestricted and restricted ranges”).

          For claim 8 D1 in view of D2 teaches the method, after the generating, by the communication apparatus, the random access sequence, further comprising: 
transmitting, by the communication apparatus, the random access sequence (as discussed in claim 1).

 For claim 9 D1 in view of D2 teaches the method, after the generating, by the communication apparatus, the random access sequence, further comprising: 
detecting, by the communication apparatus, another random access sequence according to the generated random access sequence (as discussed in claim 1).

 For claims 10 and 16 D1 in view of D2 teaches the method according to claim 1, wherein du is a cyclic shift corresponding to the random access sequence when a Doppler frequency shift is a physical random access channel (PRACH) subcarrier spacing (see D2: introduction “a new cyclic shift restriction set that is suitable for uplink frequency offset up to twice of the PRACH Subcarrier Spacing”).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 7,792,212 B2), Jiang et al. (US 2009/0073944 A1), and Kim et al. (US 2018/0152906 A1).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415